United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                            November 2, 2006


                                  Before


               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. DIANE S. SYKES, Circuit Judge


UNITED STATES OF AMERICA,                      Appeal from the United
      Plaintiff-Appellee,                      States District Court
                                               for the Central
No. 05-3106                  v.                District of Illinois.

MARK A. ELDER,                                 No. 04-CR-200-49
      Defendant-Appellant.                     Michael P. McCuskey,
                                               Chief Judge.




                                  Order

     The slip opinion of this court issued on November 1, 2006,
is amended as follows:

     Page 3, first full paragraph, at the end of line 12, add
“as” after the word “effect”.